Citation Nr: 1701638	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left hip disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a Travel Board hearing at the Louisville RO.  A transcript of the hearing has been associated with the claims file.

The Board additionally observes that the Veteran submitted a VA Form 9 to the RO on February 22, 2016.  In an April 15, 2016 letter from the RO, the Veteran was informed that this VA Form was untimely, as the rating decision was dated January 30, 2012 and the Statement of the Case was issued on December 15, 2015.  Thus, the Board does not have jurisdiction over the issue of a compensable rating for onychomycosis.


FINDINGS OF FACT

1.  An October 1969 rating decision, in pertinent part, denied a claim for entitlement to service connection for a left hip disability, specifically noted as due to the Veteran's left thigh hematoma.

2.  The evidence received since the October 1969 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has a left hip disability, sciatic nerve irritation of the left hip/buttocks, which is related to the in-service left thigh hematoma.

CONCLUSIONS OF LAW

1. The October 1969 rating decision that denied service connection for a left hip disability related to his left thigh hematoma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received since the October 1969 denial is new and material, and the requirements for reopening the claim for service connection for a left hip disability related to his left thigh hematoma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for service connection for sciatic nerve irritation of the left hip/buttocks, related to his in-service left thigh hematoma, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claims to reopen a claim of service connection for a left hip disability related to a left thigh hematoma as well as service connection for such disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence is defined as that not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have not considered the issue on the basis of no new and material evidence.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An October 1969 RO decision denied a claim of service connection for a left hip disability, specifically as secondary to a left thigh hematoma.  There is no timely notice of disagreement of record or other communication of record within one year of this rating decision.

The Board acknowledges that there is an August 2005 rating decision of record adjudicating an increased rating for the Veteran's service connected left hip disability, granted as secondary to an April 1968 injury.  The Board notes this is not a re-adjudication of the service connection on appeal herein as the October 1969 rating decision denied the left hip disability secondary to the in-service hematoma; thus, there are two left hip disabilities previously claimed which are based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The relevant evidence of record at the time of the October 1969 decision included service records, a VA examination, post-service treatment records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of a left hip disability which was related to the in-service left thigh hematoma, and thus the claim was denied.  

The pertinent evidence added to the record since the October 1969 rating decision consists of post-service treatment records, hearing testimony, lay statements, medical opinions and the Veteran's submitted contentions.  

The Veteran submitted a statement from his physician at Commonwealth Orthopedic Centers dated November 2015.  The provider reiterated the Veteran's in-service left buttock and upper posterior thigh hematoma.  As discussed more thoroughly below, the provider indicated that the Veteran has residuals of the in-service hematoma.  As the Veteran has demonstrated a link between an in-service event and a current disability, the claim is reopened herein.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claims.

A May 1968 in-service treatment record indicates that the Veteran sustained a large hematoma of the left buttock, extending down into the left thigh.  The Veteran was subsequently discharged from service for hemophilia.

As indicated above, the Veteran submitted a statement from his private physician.  The statement reiterated the history of the in-service hematoma.  The provider indicated that the Veteran had pain and difficulty in his left buttock since service which has worsened over the years.  On examination, the Veteran had tenderness along the sciatic notch as well as symptoms of tingling and burning down the left leg with left straight leg testing.  The provider indicated that the Veteran's hematoma resolved, but scarring in the soft tissue of the left buttock caused sciatic nerve irritation, which is at least as likely as not the proximate cause of the Veteran's current left buttock sensitivity, scarring and sciatic nerve irritation.

The Board notes that there are various other medical opinions of record from VA examiners dated July 2010, August 2010 and February 2012.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the private provider to be more probative as he provided a thorough rationale for his opinion based on examination of the Veteran.

Thus, the Board finds that the preponderance of the evidence indicates that service connection for sciatic nerve irritation of the left hip/buttock is related to his in-service left thigh hematoma; thus, such claim must be granted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left hip disability, related to an in-service hematoma, is reopened.

Entitlement to service connection for sciatic nerve irritation of the left hip/buttock, related to his in-service left thigh hematoma, is granted.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


